KEHOE, Judge.
Appellants, plaintiffs below, bring this appeal from a final judgment entered by the trial court in favor of appellee, a condominium association, in a suit involving maintenance assessments charged against appellants. In our opinion, as also determined by the trial court, the disputed assessment under the condominium declaration and Chapter 718, Florida Statutes (1977), was properly made. Accordingly, no error having been made to appear, the final judgment appealed is affirmed.
Affirmed.